Exhibit 10.4

2006 DIRECTORS ANNUAL COMPENSATION PROGRAM
 


Quest Oil Corporation, a Nevada corporation (the “Company”) has established the
2006 Directors Annual Compensation Program (the “Program”) to compensate the
directors of the Company for their service to the Board of Directors (the
“Board”) and its committees.  The terms of the Program are as set forth herein.


1. Eligibility.  Any member of the Board shall be entitled to the compensation
specified herein and shall be a “Participant” in the Program from and after
January 1, 2006 or, if later, the date on which such person becomes a member of
the Board and is otherwise eligible to participate in the Program.  Members of
the Board who become Participants after January 1 of any year shall be entitled
to pro rated compensation.


2.             Cash Compensation.  Each Participant shall be entitled to a cash
amount determined annually by the Compensation Committee of the Board (the
“Committee”). Participants may elect to receive common shares of the Company in
lieu of the cash compensation that would otherwise be payable to them by
notifying the Company of such election prior to January 1 of the year for which
the election will be effective. 


3.             Equity Compensation.  Each Participant shall be entitled to:


a. An award of $10,000 of the Company’s restricted stock every 90 days of
service. The number of shares of restricted stock awarded shall be determined
using 110% of the closing market price of the Company’s common stock as of April
24, 2006 for the year 2006 and the closing market price of the Company’s common
stock on the tenth business day after January 1 of each following year.


b. Series D Common Stock Purchase Warrants to purchase 1,000,000 shares of the
Company’s common stock at an exercise price equal to 110% of the closing market
price of the Company’s common stock as of April 24, 2006. The warrants shall
have a term of 5 years and shall vest to the holder at a rate of 250,000
warrants every 90 days. The Series D Warrants shall have a cashless exercise
feature.


4.  Interpretation of Program.  The Committee shall have the authority to
administer the Program, to conclusively make all determinations under the
Program and to interpret the Program.  Any such determinations or
interpretations made by the Committee shall be binding on all persons.


5. Governing Law.  The Program shall be governed by the laws of Nevada.


6. Successors.  All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.


7. Amendment and Termination.  This Program may be amended or terminated at any
time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.
 